Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered; wherein:
claims 1, 17, and 21 have been amended; 
claim 2 has been canceled; and
claims 15 – 16 and 23 – 25 were previously canceled.

DETAILED ACTION
Claims 1, 3 – 14 and 17 – 22 remain pending and have been examined.

Response to Amendment
Claim objection for claim 21 is withdrawn in view of Applicant’s amendments.

Response to Arguments
Applicant's arguments filed on 09/13/2021 have been fully considered but they are not persuasive. 
Regarding amended claims 1 and 17, Applicant argues that “Even when, for the sake of argument, it is accepted that the software update notification in Blackberry is evidence of a ‘manifest’, the software update notification does not include instructions for how the device is to generate a software update request to obtain a software update as now required by amended claim 1, in combination with the other recited limitations of claim 1.
Appiah also plainly does not disclose this feature.” (Emphasis original. Remark; p. 10: first two full paragraphs.)
Examiner respectfully disagrees.  The claim 1 simply recites “receiving a software update manifest comprising…instructions for how the device is to generate a software update request to obtain a software update”.  However, the claim 1 does not further define what the instructions include.  
Therefore, the instructions can be reasonably and broadly interpreted to include data that allows a device to form a request for downloading software update, wherein the data can be software update server location and security requirements, which allow device identifies server address as well as security connection requirement between the device and server.
In the other words, BlackBerry discloses software update manifest comprising instructions for how the device is to generate a software update request to obtain a software update (BlackBerry; Fig. 3, [0031 – 0034] … The example process 300 (manifest) is received at an electronic device… In these or other cases, the software update notification can include an indication (instructions) that identifies the software update server (resource request identifier). Examples of the indication can include an Internet Protocol (IP) address of the software update server, the Uniform Resource Locator (URL) of the software update server…In some cases, the software update notification also indicates one or more security requirements (instructions) for receiving the software update…; [0039] …In some cases, the software update notification can indicate a VPN connection profile (instructions) to be used to establish connection for receiving the software update…) 
Blackberry, Myron, and Appiah read onto limitations of claims 1 and 17; thus, claims 1, 17, and their dependent claims remain rejected.

Claim Objections
Claims 1 and 3 – 14 are objected to because of the following informalities:  
Claim 1
	Line 7; remove “one or more”.
	Line 12, replace “built” with --generated--.
Claims 3 – 14 
	These claims are dependent claims of objected claim 1; therefore, they also inherit the deficiency of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 14, and 17 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over BlackBerry Limited (EP 333749 A1; hereinafter BlackBerry; IDS filed on 05/27/2020; art of the record) in view of Myron (Publ. No. US 2018/0034855 A1; art of the record) and Appiah et al. (Pub. No. US 2009/0007091 A1; hereinafter Appiah; IDS filed on 05/27/2020; art of the record.)

Claim 1
BlackBerry teaches a machine-implemented method for updating software on a device (BlackBerry; Fig. 3, [0031] FIG. 3 is a flow diagram showing an example process 300 for receiving a software update according to an implementation. The process 300 can be implemented by an electronic device, e.g., the electronic device 102 shown in FIG.1…), the method performed at the device comprising: 
receiving a software update manifest comprising an [ resource request identifier, an [ definition identifying one or more characteristics of the device, and instructions for how the device is to generate a software update request to obtain a software update (BlackBerry; Fig. 3, [0031 –  The example process 300 begins at 302, where a software update notification (manifest) is received at an electronic device.  The software update notification can indicate that an update for at least one software program installed on the electronic device is available… In these or other cases, the software update notification can include an indication that identifies the software update server (resource request identifier). Examples of the indication can include an Internet Protocol (IP) address of the software update server, the Uniform Resource Locator (URL) of the software update server…In some cases, the software update notification (instructions) also indicates one or more security requirements (instructions, security requirement == characteristics of device) for receiving the software update…; [0039] …In some cases, the software update notification can indicate a VPN connection profile (instructions, security requirement == characteristics of device) to be used to establish connection for receiving the software update…); 
parsing the manifest to derive one or more instructions for generating the software update request (BlackBerry; Fig. 3, [0031 – 0034] … The example process 300 begins at 302, where a software update notification (manifest) is received at an electronic device…; [0040 – 0042] At 304, in response to receiving the software update notification, the electronic device determines whether the network connection between the electronic device and the software update server is secure for receiving the software update…At 306, in response to determining that the network connection meets the security requirement, the 25 electronic device downloads the software update using the network connection…), the software update notification was parsed, and update request was sent;
generating a software update request in accordance with the instructions, [ (BlackBerry; Fig. 3, [0031 – 0034] … The example process 300 begins at 302, where a software update notification (manifest) is received at an electronic device…; [0040 – 0042] At 304, in response to receiving the software update notification, the electronic device determines whether the network connection between the electronic device and the software update server is secure for receiving the software update…At 306, in response to determining that the network connection meets the security requirement, the 25 electronic device downloads the software update using the network connection…), the software update notification was parsed, and software update request was sent to the server for downloading the software update;
transmitting, to a location corresponding to the resource request identifier, the built software update request (BlackBerry; Fig. 3, [0040 – 0043] At 304, in response to receiving the software update notification, the electronic device determines whether the network connection between the electronic device and the software update server is secure for receiving the software update…At 306, in response to determining that the network connection meets the security requirement, the 25 electronic device downloads the software update using the network connection…; [0033]  In some cases, the update is available at a software update server. In these or other cases, the software update notification can include an indication that identifies the software update server. Examples of the indication can include an Internet Protocol (IP) address of the software update server, the Uniform Resource Locator (URL) of the software update server…), software update request was sent to server using URL or IP address; 
receiving a resource enabling access to or including a software update [ (BlackBerry; Fig. 3, [0031 – 0034] … The example process 300 begins at 302, where a software update notification (manifest) is received at an electronic device.  The software update notification can indicate that an update for at least one software program installed on the electronic device is available… In these or other cases, the software update notification can include an indication that identifies the software update server (resource request identifier, resource enabling access). Examples of the indication can include an Internet Protocol (IP) address of the software update server, the Uniform Resource Locator (URL) of the software update server…; [0042] At 306, in response to determining that the network connection meets the security requirement, the 25 electronic device downloads software update…); and 
updating the software of the device in accordance with the software update (BlackBerry; Fig. 3, [0042] … The electronic device can perform the software update procedure using the received software update.)
But, BlackBerry does not explicitly teach software update manifest comprising an authenticated resource request identifier and an authenticated definition.
However, Myron teaches software update manifest comprising an authenticated resource request identifier and an authenticated definition (Myron; [0019 – 0020] … In an HTTPS environment, this may comprise a TLS (transport layer security) component or an SSL (secure sockets layer) component that encrypts outbound data and decrypts inbound data using public key cryptography. When using an encryption/decryption layer such as this, all HTTP headers, URLs (uniform resource (resource request identifier) and message bodies (manifest, definition) are encrypted for transmission between the mobile device 102 and the server 106.) Encrypted/decrypted URL and message == authenticated URL and message bodies.
BlackBerry and Myron are in the same analogous art as they are in the same field of endeavor, manage communication between devices.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Myron teachings into BlackBerry invention to allow encryption and decryption of URL and messages between devices, as suggested by Myron ([0019 – 0020]), to establish trust in information exchanges between the devices. 
But, BlackBerry and Myron do not explicitly teach an authenticated definition identifying one or more characteristics of the device; generating a software update request comprising a value for each of the one or more identified characteristics of the device; receiving a resource enabling access to or including a software update appropriate for the one or more values of the one or more identified characteristics.
However, Appiah teaches 
an definition identifying one or more characteristics of the device (Appiah; Fig. 3, [0030 – 0035] … In one embodiment, the logic flow 300 may receive a provisioning request by a provisioning server at block 302. For example, the client provisioning module 222 of the provisioning module 122 may receive a provisioning request from a communications device 140-1-m… In one embodiment, the logic flow 300 may receive device configuration information for a packet telephony device at block 304. For example, the client provisioning module 222 may receive device configuration information for the requesting communications device 140-1-m. ;
generating a software update request comprising a value for each of the one or more identified characteristics of the device (Appiah; Fig. 3, [0030 – 0035] … In one embodiment, the logic flow 300 may receive a provisioning request by a provisioning server at block 302. For example, the client provisioning module 222 of the provisioning module 122 may receive a provisioning request from a communications device 140-1-m… In one embodiment, the logic flow 300 may receive device configuration information for a packet telephony device at block 304. For example, the client provisioning module 222 may receive device configuration information for the requesting communications device 140-1-m. The device configuration information may include type identification information and component version information for the requesting communications device 140-1-m…; and, Fig. 2 and [0020 – 0029]);
receiving a resource enabling access to or including a software update appropriate for the one or more values of the one or more identified characteristics (Appiah; Fig. 3, [0030 – 0035] … In one embodiment, the logic flow 300 may send a software update package from the provisioning server to the packet telephony device for installation on the packet telephony device at block 308…; and, Fig. 2 and [0020 – 0029].)
BlackBerry, Myron, and Appiah are in the same analogous art as they are in the same field of endeavor, updating/installing software.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed 

Claim 3
Appiah teaches the one or more characteristics of the device relate  a hardware configuration, software configuration,

Claim 4
Appiah teaches the value for each of the one or more identified characteristics of the device comprises a unique identifier (Appiah; [0025] In various embodiments, the device configuration information may comprise any information about a communications device which may be used to uniquely identify the 

Claim 5
BlackBerry also teaches receiving the software update manifest comprises receiving the software update manifest from a first server (BlackBerry; Fig. 3, [0032] …In some cases, the software update notification is sent from an EMM server (first server) that manages the electronic device for an enterprise…)

Claim 6
BlackBerry teaches the location corresponding to the resource request identifier comprises the first server (BlackBerry; Fig. 3, [0033] In some cases, the update is available at a software update server.  In these or other cases, the software update notification can include an indication that identifies the software update server. Examples of the indication can include an Internet Protocol (IP) address of the software first server, second server)

Claim 7
BlackBerry also teaches receiving the resource comprises receiving the resource from the first server (BlackBerry; Fig. 3, [0033] In some cases, the update is available at a software update server.  In these or other cases, the software update notification can include an indication that identifies the software update server. Examples of the indication can include an Internet Protocol (IP) address of the software update server, the Uniform Resource Locator (URL) of the software update server. Fig. 1, servers 120 and 130, first server, second server)

Claim 8
BlackBerry also teaches receiving the resource comprises receiving the resource from an intermediate component between the device and the first server (BlackBerry; Figs. 1 & 3, [0032 – 0033]… In some cases, the software update notification is sent from an EMM server (first server) that manages the electronic device for an enterprise… In some cases, the update is available at a software update server.  In these or other cases, the software update notification can include an indication that identifies the software update server (intermediate component). Examples of the indication can include an Internet Protocol (IP) address of the software update server, the Uniform Resource Locator (URL) of the software update server.)

Claim 9
BlackBerry teaches the location corresponding to the resource request identifier comprises a second server (BlackBerry; Figs. 1 & 3, [0032 – 0033]… In some cases, the software update notification is sent from an EMM server that manages the electronic device for an enterprise… In some cases, the update is available at a software update server.  In these or other cases, the software update notification can include an indication that identifies the software update server. Examples of the indication can include an Internet Protocol (IP) address of the software update server (second server), the Uniform Resource Locator (URL) of the software update server.)

Claim 10
Appiah teaches receiving the resource comprises receiving the resource from the second server (Appiah; [0018] In general operation, the provisioning server 120 may periodically receive software update packages from the publishing server 110 for various communications devices 140-1-m. The publishing server 110 may push software updates to the provisioning server 120 when ready, or provide the software updates in response to a request by the provisioning server 120. Similarly, the provisioning server 120 may push software updates to the communications device 140-1-m, or provide the software updates in response to a request by the communications devices 140-1-m…) Motivation for incorporating Appiah into BlackBerry/Myron is the same as motivation in claim 1.

Claim 11
the resource enabling access to the software update comprises a location identifier (BlackBerry; Fig. 3, [0033] In some cases, the update is available at a software update server.  In these or other cases, the software update notification can include an indication that identifies the software update server. Examples of the indication can include an Internet Protocol (IP) address of the software update server, the Uniform Resource Locator (URL) of the software update server. Fig. 1, servers 120 and 130, first server, second server)

Claim 12
BlackBerry also teaches updating the software on the device comprises replacing all active software with the software update (BlackBerry; Fig. 3, [0042] At 306, in response to determining that the network connection meets the security requirement, the 25 electronic device downloads the software update using the network connection. The electronic device can perform the software update procedure using the received software update.)

Claim 13
BlackBerry also teaches the software update comprises a delta update (BlackBerry; [0003] In some cases, electronic devices, including mobile devices or other computer systems, can receive software updates to update software programs installed on the electronic device…Examples of a package can include a calibration file, a configuration file, a patch, an operation system file, or any combinations thereof…)

Claim 14
Myron teaches one or more of: verifying that the manifest is trusted and verifying that the resource is trusted (Myron; [0020] … In an HTTPS environment, this may comprise a TLS (transport layer security) component or an SSL (secure sockets layer) component that encrypts outbound data and decrypts inbound data using public key cryptography. When using an encryption/decryption layer such as this, all HTTP headers, URLs (uniform resource locators) and message bodies (manifest) are encrypted for transmission between the mobile device 102 and the server 106.)  When message is encrypted and decrypted, the message is verified that it is from trusted source.  
Motivation for incorporating Appiah into BlackBerry/Myron is the same as motivation in claim 1.

Claim 17
BlackBerry teaches a machine-implemented method for provisioning a software update on a device, the method performed at a server comprising (BlackBerry; Fig. 3, [0031 – 0033] FIG. 3 is a flow diagram showing an example process 300 for receiving a software update according to an implementation…In some cases, the software update notification is sent from an EMM server that manages the electronic device for an enterprise…In some cases, the update is available at a software update server…): 
sending, from the server to the device, a software update manifest comprising an [ resource request identifier and an [definition identifying one or more characteristics of the device, and instructions for how the device is to generate a software update request to obtain a software update (BlackBerry; Fig. 3, [0031 – 0034] … The example process 300 begins at 302, where a software update notification (manifest) is received at an electronic device.  The software update notification can indicate that an update for at least one software program installed on the electronic device is available… In these or other cases, the software update notification can include an indication (instructions) that identifies the software update server (resource request identifier). Examples of the indication can include an Internet Protocol (IP) address of the software update server, the Uniform Resource Locator (URL) of the software update server…In some cases, the software update notification also indicates one or more security requirements (instructions, security requirement == characteristics of device) for receiving the software update…; [0039] …In some cases, the software update notification can indicate a VPN connection profile (instructions, security requirement == characteristics of device) to be used to establish connection for receiving the software update…);
receiving, at the server from the device, a software update request generated by the device in accordance with the instructions (BlackBerry; Fig. 3, [0040 – 0043] At 304, in response to receiving the software update notification, the electronic device determines whether the network connection between the electronic device and the software update server is secure for receiving the software update…At 306, in response to determining that the network connection meets the security requirement, the 25 electronic device downloads the software update using the network the software update notification was parsed, and update request was sent to the server;
sending, from the server to the device, a resource based on or in response to the software update request, wherein the resource is to enable the device to access the software update or wherein the resource includes the software update (BlackBerry; Fig. 3, [0031 – 0034] … The example process 300 begins at 302, where a software update notification (manifest) is received at an electronic device.  The software update notification can indicate that an update for at least one software program installed on the electronic device is available… In these or other cases, the software update notification can include an indication that identifies the software update server (resource request identifier, resource enabling access). Examples of the indication can include an Internet Protocol (IP) address of the software update server, the Uniform Resource Locator (URL) of the software update server…; [0042] At 306, in response to determining that the network connection meets the security requirement, the 25 electronic device downloads software update…)
But, BlackBerry does not explicitly teach software update manifest comprising an authenticated resource request identifier and an authenticated definition 
However, Myron teaches software update manifest comprising an authenticated resource request identifier and an authenticated definition  In an HTTPS environment, this may comprise a TLS (transport layer security) component or an SSL (secure sockets layer) component that encrypts outbound data and decrypts (resource request identifier) and message bodies (manifest, definition) are encrypted for transmission between the mobile device 102 and the server 106.) Encrypted/decrypted URL and message == authenticated URL and message bodies.
BlackBerry and Myron are in the same analogous art as they are in the same field of endeavor, manage communication between devices.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Myron teachings into BlackBerry invention to allow encryption and decryption of URL and messages between devices, as suggested by Myron ([0019 – 0020]), to establish trust in information exchanges between the devices.
But, BlackBerry and Myron do not explicitly teach an 
However, Appiah teaches 
an definition identifying one or more characteristics of the device (Appiah; Fig. 3, [0030 – 0035] … In one embodiment, the logic flow 300 may receive a provisioning request by a provisioning server at block 302. For example, the client provisioning module 222 of the provisioning module 122 may receive a provisioning request from a communications device 140-1-m… In one embodiment, the logic flow 300 may receive device configuration information for a packet telephony device at block 304. For example, the client provisioning module 222 may receive device configuration information for the requesting communications device 140-1-m. The device configuration information may include type identification information and 
BlackBerry, Myron, and Appiah are in the same analogous art as they are in the same field of endeavor, updating/installing software.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Appiah teachings into BlackBerry/Myron invention to automatically create and send software update package to a device based on device configuration information included in software update request as suggested by Appiah ([0003].)

Claim 18
Appiah teaches the resource is appropriate for the one or more characteristics of the device identified in the software update request (Appiah; Fig. 3, [0030 – 0035] …In one embodiment, the logic flow 300 may determine to provide a software update for the packet telephony device based on the device configuration information at block 306. For example, the client provisioning module 222 may use the device configuration information to determine whether the requesting communications device 140-1-m requires a software update…; and, Fig. 2 and [0020 – 0029].)  Motivation for incorporating Appiah into BlackBerry/Myron is the same as motivation in claim 17.

Claim 19
actively managing the sending the resource based on information in the software update request (Appiah; Fig. 3, [0030 – 0035] …In one embodiment, the logic flow 300 may determine to provide a software update for the packet telephony device based on the device configuration information at block 306. For example, the client provisioning module 222 may use the device configuration information to determine whether the requesting communications device 140-1-m requires a software update…; and, Fig. 2 and [0020 – 0029].)  Motivation for incorporating Appiah into BlackBerry/Myron is the same as motivation in claim 17.

Claim 20
BlackBerry also teaches receiving, at the server, the software update; or 
generating, at the server, the software update (BlackBerry; [0014] The software update server 130 represents an application, set of applications, software, software modules, hardware, or any combinations thereof that provide software updates. In some cases, the software update server 130 can include an application store or an application market that stores applications and application updates for the electronic device 102 to download. Alternatively or in combination, the software update server 130 can include a vendor server of a vendor that provides the operation system (OS) or the firmware for the electronic device 102.)

Claim 21
Appiah teaches actively managing sending of the resource based on information in the software update request (Appiah; Fig. 3, [0030 – 0035] …In one .


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Appiah in view of Rao et al. (Patent No. US 7,881,745 B1; hereinafter Rao.)

Claim 22
Appiah teaches a machine-implemented method for provisioning a software update from a first device to a second device (Appiah; Fig. 3, [0030 – 0035] … In one embodiment, the logic flow 300 may receive a provisioning request by a provisioning server at block 302…The logic flow 300 may send a software update package from the provisioning server to the packet telephony device for installation on the packet telephony device at block 308…; and, Fig. 2 and [0020 – 0029]), the method performed at the first device comprising: 
receiving, at the first device, a software update request generated by the second device (Appiah; Fig. 3, [0030 – 0035] … In one embodiment, the logic flow 300 may receive a provisioning request by a provisioning server (first device) at block 302. For example, the client provisioning module 222 of the provisioning module 122 may receive a provisioning request from a communications device 140-1-m (second device)… In one embodiment, the logic flow 300 may receive device configuration information for a packet telephony device at block 304. For example, the client provisioning module 222 may receive device configuration information for the requesting communications device 140-1-m. The device configuration information may include type identification information and component version information for the requesting communications device 140-1-m…; and, Fig. 2 and [0020 – 0029]) and destined for a server (Appiah; Fig. 1, [0016 – 0018] In various embodiments, the provisioning server 120 (first device) may receive or retrieve the software update packages 132-1-n from the publishing server 110 (a server) either before or after a provisioning request is received by the provisioning server 120 from a requesting communications device 140-1-m. The latter scenario may be desirable in the event the provisioning server 120 does not have an appropriate software update package 132-1-n for the type identity of the requesting communications device 140-1-m stored locally by the provisioning database 130. In this case, the provisioning server 120 (a server) may perform real-time searches for the appropriate software update package 132-1-n in response to demands by a requesting communications device 140-1-m (request destined for a server)…The publishing server 110 may push software updates to the provisioning server 120 when ready, or provide the software updates in response to a request by the provisioning server 120…); 
parsing, at the first device, the software update request (Appiah; Fig. 3, [0030 – 0035] …In one embodiment, the logic flow 300 may determine to provide a software update for the packet telephony device based on the device configuration information at block 306. For example, the client provisioning module 222 may use the the software update request was parsed; 
sending, from the first device to the second device, a resource based on or in response to the software update request when the resource is available (Appiah; Fig. 3, [0030 – 0035] …In one embodiment, the logic flow 300 may determine to provide a software update for the packet telephony device based on the device configuration information at block 306. For example, the client provisioning module 222 may use the device configuration information to determine whether the requesting communications device 140-1-m requires a software update…; and, Fig. 2 and [0020 – 0029]), wherein the resource is to enable the second device to access the software update or wherein the resource includes the software update (Appiah; Fig. 3, [0030 – 0035] … In one embodiment, the logic flow 300 may send a software update package from the provisioning server to the packet telephony device for installation on the packet telephony device at block 308…; and, Fig. 2 and [0020 – 0029].); or 
[from the first device to the server, the software update request when the resource is not available to the second device (Appiah; Fig. 1, [0016 – 0018] In various embodiments, the provisioning server 120 (first device) may receive or retrieve the software update packages 132-1-n from the publishing server 110 (a server) either before or after a provisioning request is received by the provisioning server 120 from a requesting communications device 140-1-m. The latter scenario may be desirable in the event the provisioning server 120 does not have an appropriate (a server) may perform real-time searches for the appropriate software update package 132-1-n in response to demands by a requesting communications device 140-1-m (request destined for a server)…The publishing server 110 may push software updates to the provisioning server 120 when ready, or provide the software updates in response to a request by the provisioning server 120…)
But, Appiah does not explicitly teach forwarding, from the first device to the server, the software update request
However, Rao teaches forwarding, from the first device to the server, the software update request The generic intelligent responsive agent may be capable of establishing a communication link with the service broker server and may also be capable of forwarding the software update request and associated information from the client-side component to the service broker. The service broker server may determine one of the plurality of service providers as a target server capable of processing the software update request and forwarding the software update request to the target server…)
Appiah and Rao are in the same analogous art as they are in the same field of endeavor, updating software.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rao teachings into Appiah invention to allow Appiah to forward software 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192